Title: To George Washington from Colonel Moses Hazen, 26 January 1780
From: Hazen, Moses
To: Washington, George


          
            Dr Genl
            Eliza. Town [N.J.] 26. Jany [1780] 3.OClock A.M.
          
          The Enemy have I am afraid Surprised this Post; They have taken Major Eccleson, several other Officers, and a Number of

the Detachment, burnt the meeting House. Town House, and the House at D. Harts, Point and retired immediately. They came to this Place about 12.OClock, and as I am inform’d, did not stay more than an Hour at most—I have seen Fires at or about Newark, from which I judge they have been at that Place also—As soon as I am able to collect a more particular Account, I shall forward it. I am your E⟨xcelle⟩ncy’s most Ob⟨edt ser⟩vant
          
            Moses Hazen
          
          
            N.B. My Letter which accompanies this was wrote before the Alarm.
            
              M.H.
            
          
        